Kellogg, J. (concurring in result):
The claimant had his left hand amputated in 1892. On July 6, 1914, he lost his right hand, for which he asks compensation. The only question is whether his case comes within subdivision 1 of section 15 of the Workmen’s Compensation Law, which provides for total permanent disability, or subdivision 3 of that section, which provides for permanent partial disability.
Subdivision 1 provides the compensation for total permanent disability, and then provides: ‘ Loss of both hands, or both arms, or both feet, or both legs, or both eyes, or of any two thereof shall, in the absence of conclusive proof to the contrary, constitute permanent total disability. In all other cases permanent total disability shall be determined in accordance with the facts. ”
Subdivision 3, entitled “Permanent partial disability,” provides compensation “in case of disability partial in character but permanent in quality.” Among the disabilities there enumerated is found the loss of a hand. Subdivision 6 of the section is entitled “Previous disability,” and provides that the fact that an employee has suffered previous disability shall not preclude him "from compensation for a later injury, nor preclude compensation for death resulting therefrom, but that in determining compensation for the later injury or death his average weekly wages shall be such sum as will reasonably represent his earning capacity at the time of the later injury.
We have seen that subdivision 1, after enumerating certain disabilities, continues: “ In all other cases permanent total disability shall be determined in accordance with the facts; ” therefore, there may be total permanent disabilities other than those specifically mentioned. The" Commission has found that the loss of claimant’s hand was a permanent total disability, and such would naturally be the result. Subdivision 3 does not provide for the loss of a hand where it results in total disability, but only applies to such loss where the resulting disability is partial in character but permanent in quality.
*617The claimant by the accident has' lost all the ability he had of earning a living. The disability is, therefore, total. His wages were evidently based upon the fact that he was previously partially disabled, and, therefore, the compensation to be awarded to him will be based upon such wages.
Within the clear reading and spirit of the statute it is purely a question of fact whether by the accident the claimant was rendered totally permanently disabled and the Commission has found the facts in his favor. He is, therefore, entitled to compensation for a total permanent disability.
Question certified answered in the affirmative.